Citation Nr: 1518897	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for avascular necrosis, status post total hip replacement of the right hip, to include as secondary to service-connected bilateral knee and ankle disabilities.

2. Entitlement to service connection for avascular necrosis, status post total hip replacement and degenerative joint disease of the left hip, to include as secondary to service-connected bilateral knee and ankle disabilities.

(The issues of whether new and material evidence has been received to reopen the claim of service connection for cervical and lumbar spine disabilities and for entitlement to automobile and adaptive equipment; entitlement to service connection for migraine headaches and a lumbar spine disability; the merits issue of entitlement to automobile and adaptive equipment and entitlement to an increased rating for right ankle disability, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a hip disability.

In a March 2008 decision, the Board denied service connection for a hip disability.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 memorandum decision, the Court vacated the March 2008 decision and remanded the case to the Board.

In August 2010 and December 2012, the Board remanded the issues for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2014.  The examiner noted diagnoses of right hip avascular necrosis, status post total hip replacement and left hip degenerative joint disease and avascular necrosis, status post total hip replacement.  She determined that the conditions were not related to military service and were not caused or aggravated by the Veteran's service-connected bilateral knee and ankle disabilities.  The examiner further noted that there was no evidence of aggravation of the hip conditions beyond the expected progress of the diseases.  She reported that the hip conditions were often associated with the lumbar spine condition. 

At the outset, the Board notes that the issue of entitlement to service connection for a lumbar spine disability has been addressed in a separate decision, which, in relevant part, remanded the claim for further development.  In light of the July 2014 examiner determining that the hip conditions are often associated with the lumbar spine condition, the Board finds that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of service connection for a lumbar spine disability must be adjudicated before the Board renders a decision on the right and left hip service connection claims.  Moreover, an addendum opinion may be required depending on the outcome of that adjudication.

Accordingly, the case is REMANDED for the following action:

1.  If and only if service connection is established for the lumbar spine, return the claims file to the July 2014 VA examiner (or a comparably qualified examiner if that individual is no longer available) for an addendum opinion.  The examiner should provide an opinion on the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left hip disability is caused by his non-service-connected lumbar spine disability?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left hip disability has been aggravated (chronically worsened) by his non-service-connected lumbar spine disability?

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right hip disability is caused by his non-service-connected lumbar spine disability?

d. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right hip disability has been aggravated (chronically worsened) by his non-service-connected lumbar spine disability?

If aggravation is found, the examiner must identify a baseline of severity of the right and left hip disabilities prior to aggravation.  In this regard, the examiner should identify the onset of each disability and identify at which point the conditions were worsened beyond their normal progression.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

2. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




